      Case 4:18-cv-00188-RSB-CLR Document 16-1 Filed 01/04/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

 JUSTIN OLTMANNS,

       Plaintiff,
                                                       Civil Action No.:
 v.
                                                                4:18-cv-00188-RSB-JEG
 INTERNATIONAL LONGSHOREMEN’S
 ASSOCIATION LOCAL 1475 CLERKS AND
 CHECKERS UNION, INC.

        Defendant.


                    PLAINTIFF’S NOTICE OF FILING AMENDED COMPLAINT

        Plaintiff, Justin Oltmanns, by and through his counsel, respectfully advises the Court of the filing

of his Amended Complaint. The Amended Complaint is filed as of right under Fed. R. Civ.

P. 15(a).

        Further, Defendant has no opposition to the filing of the Amended Complaint as stated in their

brief dated January 2, 2019.


Respectfully submitted this 4th day of January 2019.

                                                                  /S/ Nathanael E. Wright
                                                                  Nathanael E. Wright, Esq.
                                                                  State Bar No.: 141866
                                                                  210 East 31st Street
                                                                  Savannah, GA 31419
                                                                  912-238-2881
                                                                  912-231-1251 FAX
                                                                  nwrightesq@gmail.com
                                                                  ATTORNEY FOR PLAINTIFF

                                                                  /S/ Gwendolyn Fortson-Waring
                                                                  Gwendolyn Fortson Waring
                                                                  State Bar No.: 270110
                                                                  221 W. 31st Street
                                                                  Savannah, GA 31401
                                                                  (912) 477-5590
                                                                  (912) 238-0207 FAX
                                                                  gswaring@aol.com
                                                                  ATTORNEY FOR PLAINTIFF
      Case 4:18-cv-00188-RSB-CLR Document 16-1 Filed 01/04/19 Page 2 of 2




                                      CERTIFICATE OF SERVICE

        This is to certify that I have this day served all parties in the case with the foregoing Plaintiff’s

Notice of Filing Amended Complaint in accordance with this Court’s Notice of Electronic Filing (NEF),

which was generated as a result of electronic filing.


This 4th Day of January, 2019.


                                                                    /S/ Nathanael E. Wright
                                                                    Nathanael E. Wright, Esq.
                                                                    State Bar No.: 141866
                                                                    210 East 31st Street
                                                                    Savannah, GA 31419
                                                                    912-238-2881
                                                                    912-231-1251 FAX
                                                                    nwrightesq@gmail.com
                                                                    ATTORNEY FOR PLAINTIFF
